Defendant appeals from an order of the Albany County Court revoking his probation. On February 10, 1960, defendant was convicted upon his plea of guilty to three indictments charging him with the crime of book-making in violation of section 986 of the Penal Law. A sentence of one year and a fine of $500 was imposed for each indictment. The jail sentences were suspended and defendant was placed on probation. Thereafter and on May 2, 1960, the County Court determined that the defendant was a parole violator, revoked his probation and committed him to the Albany County Jail for one year. Respondent urges that the order is not appealable. The right of appeal in a criminal action or proceeding is granted entirely by statute. Section 517 of the Code of Criminal Procedure provides for appeals which may be taken by a defendant, and does not encompass an appeal from an order revoking probation. No appeal lies from such an order. (People V. Capria, 278 App. Div. 745.) Appeal dismissed.